Name: Commission Regulation (EEC) No 742/90 of 27 March 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 3 . 90No L 82/ 16 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 742/90 of 27 March 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 30 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1990 . For the Commission Christiane SCRIVENER Member of the Commission 0 OJ No L 154, 13 . 6 . 1981 , p. 26. (A OJ No L 334, 18 . 11 . 1989, p. 21 . 29. 3. 90 Official Journal of the European Communities No L 82/ 17 ANNEX Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lt F £ 24,46 93,27 27,31 187,35 20,01 27,24 70,20 33,48 71,33 34,84 63,37 21,14 27,40 32,01 122,04 35,74 245,13 26,19 35,35 91,24 43,46 93,33 45,58 82,91 27,66 35,86 93,54 56,97 202,36 230,18 51,96 86,24 409,33 1354 5162 1511 10368 1107 1508 3887 1853 3948 1928 3507 1 170 1516 3956 2409 8 559 9736 2198 3647 17313 249,46 950,95 278,48 1910,07 204,09 278,81 71935 342,72 727,28 355,21 646,07 215,53 279,41 728.89 443,95 1 576,77 1 793,59 404,90 671,99 3189,46 65,29 248,90 72,89 499,95 53,42 71,89 185,92 88,37 190,36 92,97 169,10 56,41 73,13 190,78 116,20 412,71 469,46 105,98 175,89 834,82 220,11 839,07 245,72 1 685,35 180,07 244,80 631,56 300.92 641.71 313,42 570,05 190,17 246,54 643,13 391.72 1391,26 1 582,57 357,26 592.93 2814,22 6260 23863 6988 47931 5121 6721 17375 8262 18250 8913 16212 5408 7011 18290 11 140 39567 45008 10160 16863 80036 48088 183310 53682 368194 39341 53623 138290 65914 140193 68473 124539 41547 53861 140504 85578 303945 345740 78051 129536 614815 73,47 280,07 82,02 562,55 60,10 81,08 209,42 99,66 214,19 104,61 190,28 63,47 82,29 214,67 130,75 464,39 528.24 119,25 197,91 939,36 23,86 90,95 26,63 182,69 19,52 25,69 66,20 31,58 69,56 33,97 61,79 20,61 26,72 69.71 42,46 150,81 171,54 38.72 64,27 305,05 Code CN code Taric ­ sub- heading Description 1.10 07019051 \ New potatoes 07019059 1.20 07020010 Tomatoes 07020090 1.30 07031019 \ Onions (other than sets) 1.40 07032000 \ Garlic 1.50 07039000 * 10 Leeks 1.60 07041010 * 00 Cauliflowers 07041090 * 00 1.70 07042000 \ Brussels sprouts 1.80 07049010 White cabbages and red cabbages 1.90 07049090 * 10 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 1.100 07049090 * 92 * 98 Chinese cabbage 1.110 070511 10 0705 1 1 90 Cabbage lettuce (head lettuce) 1.120 07052900 * 10 Endives 1.130 07061000 * 21 Carrots l * 22 \ * 23 I * 25 1.140 07069090 * 11 * 19 Radishes 1.150 07070011 Cucumbers 07070019 \ \\ ljl60 07081010 Peas (Pisum sativum) 07081090 1.170 0708 2010 ||Il 0708 2090 Beans (Vigna spp., Pha ­ seolus spp.) 111 80 07089000 * 11 Broad beans l * 12 l * 29 1 190 07091000 Globe artichokes 1 j.200 I Asparagus : 1 200.1 07092000 * 11 -  green li * 12 * 13\\ \ \\ * 14\\ \ * 15\\ li * 16 1 .200.2 07092000 * 91  other !! * 92\\ II * 93 II * 94II | * 95 * 96 1.210 07093000 Aubergines (egg-plants) 1.220 07094000 * 13 * 14 * 15 Ribbed celery (Apium graveolens, var. dulce) 11230 07095130 Chantarelles 1.240 07096010 \ Sweet peppers 71,49 43,54 154,66 175,92 39,71 65,91 312,84 449,05 18993 3498,93 915,83 3087,27 87802 343,20 674468 1 030,50 334,65 105,93 38,29 556,01 192,39 4480 1619 23931 8137 825,45 298,37 4428,22 1 499,1 1 216,05 78,09 1 139,98 392,38 728,33 263,26 3869,16 1 322,74 20713 7487 102135 37618 80,96 29,26 429,67 147,04 159117 57515 837139 288975 243,1 1 87,87 1 287,01 441,51 78,95 28,53 394,04 143,38 No L 82/ 18 29 . 3 . 90Official Journal of the European Communities Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 070990 50 Fennel 38,91 1646 303,22 79,36 267,55 7609 29,74 58451 89,30 29,00 1.260 07099070 Courgettes 108,55 4591 845,83 221,39 746,31 21225 82,96 163045 249,1 1 80,90 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 08024000  * 10 Chestnuts (Castanea spp.), fresh 146,09 6222 1 151,44 295,70 1011,02 27507 112,36 221 703 333,97 108,51 2.20 08030010 * 90 Bananas (other than plan ­ tains), fresh 55,93 2365 435,83 114,07 384,55 10936 42,75 84013 128,36 41,68 2.30 08043000 * 90 Pineapples, fresh 46,94 1985 365,77 95,74 322,74 9178 - 35,87 70508 107,72 34,98 2.40 08044010 08044090 * 10 * 10 Avocados, fresh 142,48 6026 1 110,18 290,58 979,56 27858 108,89 214003 326,97 106,18 2.50 08045000 * 21 * 91 Guavas and mangoes, fresh 155,63 6583 1 212,71 317,42 1 070,03 30431 118,95 233767 357,16 115,99 2.60 \ Sweet oranges, fresh : \ \ 2.601 08051011 08051021 08051031 08051041  Sanguines and semi- sanguines 46,35 I960 361,21 94,54 318,71 9064 35,43 69629 106,38 34,54 2.60.2 08051015 08051025 08051035 08051045  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 38,53 1629 300,26 78,59 264,93 7534 29,45 57879 88,43 28,71 2.60.3 08051019 08051029 08051039 08051049  Others 29,17 1244 230,04 59,32 201,99 5546 22,47 44244 66,89 21,20 2.70 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 08052010 * 11 * 21  Clementines 90,96 3847 708,75 185,51 625,37 17785 69,52 136623 208,74 67,79 2.70.2 08052030 * 11 * 21  Monreales and Satsu ­ mas 34,40 1455 268,10 70,17 236,56 6727 26,29 51681 78,96 25,64 2.70.3 08052050 * 12 * 13 * 22 * 23  Mandarins and Wil ­ kings 52,47 2219 408,90 107,02 360,79 10261 40,10 78821 120,43 39,11 2.70.4 08052070 08052090 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34  Tangerines and others 74,68 3158 581,91 152,31 513,45 14602 57,07 112172 171,38 55,65 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 37,47 1585 291,98 76,42 257,63 7327 28,64 56284 85?9 27,92 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 160,63 6794 1251,61 327,60 1 104,36 31408 122,76 241 266 368,62 119,71 29. 3 . 90 Official Journal of the European Communities No L 82/ 19 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 08054000 * 11 * 12 Grapefruit, fresh :  white 37,35 1579 291,03 76,17 256,79 7303 28,54 56101 85,71 27,83 2.90.2 08054000 * 21 * 22  pink 88,79 3756 691,91 181,10 610,50 17362 67,86 133375 203,78 66,17 2.100 08061011 08061015 08061019 Table grapes 129,66 5484 1010,32 264,44 891,45 25352 99,10 194753 297,55 96,63 2.110 08071010 l Water-melons 103,73 4387 808,30 211,57 713,20 20283 79,28 155812 238,06 77,31 2.120 2.120.1 0807 10 90 * 12 * 13 * 14 * 15 * 21 Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral 68,89 2914 536,82 140,51 473,66 13470 52,65 103480 158,10 51,34 2.120.2 08071090 * 16 * 17 * 18 * 19 * 29  Other 120,51 5097 939,05 245,79 828,57 23 564 92,11 181016 276,57 89,81 2.130 08081091 08081093 08081099 Apples 67,01 2834 522,20 136,68 460,76 13104 51,22 100662 153,79 49,94 2.140 08082031 08082033 08082035 08082039 * 91 * 98 * 90 * 90 ¢ 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 71,17 3010 554,57 145,15 489,32 13916 54,39 106902 163,33 53,04 2.150 08091000 Apricots 168,41 7176 1 325,64 344,57 1 167,44 32523 129,70 254934 388,10 120,30 2.160 08092010 08092090 Cherries 220,66 9412 1740,13 448,73 1 527,90 41 952 170,03 334673 506,04 160,37 2.170 08093000 * 91 * 92 * 93 Peaches 169,08 7151 1317,46 344,84 1 162,46 33060 129,22 253960 388,01 126,01 2.180 080930 00 * 97 * 11 * 12 * 13 * 17 Nectarines 171,51 7254 1 336,43 349,80 1 179,20 33536 131,08 257617 393,60 127,82 2.190 08094011 0809 40 19 Plums 154,49 6534 1 203,78 315,08 1 062,16 30207 118,07 232047 354,53 115,13 2.200 08101010 08101090 Strawberries 238,18 10074 1 855,87 485,76 1 637,52 46571 182,03 357746 . 546,59 177,50 2.205 2.210 2.220 08102010 08104030 08109010 Raspberries Fruit of the species Vacti ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) 825,69 179,42 105,64 34924 7780 4501 6433,66 1443,17 831,52 1 683,98 370,20 216,14 5676,73 1 255,56 732,29 161445 32582 20401 631,06 138,91 81,36 1240179 270928 159911 1 894,84 418,03 243,44 615,35 122,25 75,46 2.230 08109080 * 31 * 32 Pomegranates 72,77 3105 573,24 148,25 504,48 13979 55,95 110349 167,24 52,51 2.240 08109080 * 41 * 42 Khakis 77,49 3277 603,83 158,04 532,78 15152 59,22 116396 177,84 57,75 2.250 08109030 * 10 Lychees 206,02 8714 1 605,33 420,18 1416,46 40284 157,46 309451 472,80 153,54 = The ninth digit is reserved for the Member States (statistical purposes).